Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION


Response to Arguments
	With regard to the various antecedent basis recitations, applicant’s amendments have mooted those rejections and those rejections are withdrawn. 
With regard to the 112a rejection, applicant argues that the specification enables the “forgotten a product to include in a current order.”  However, applicant provides no cites to the specification or any analysis as to how the specification enables the limitation beyond a bald assertion that a POSITA would be enabled by the disclosure.  The argument is not persuasive and the 112a rejection is maintained.
	With regard to the 112b rejection of the units lacking algorithms, applicant points to various paragraphs in the specification by paragraph number.  The examiner assumes that applicant is referring to the PGPub US 2021/0035188 as the filed specification does not contain any paragraph numbers.  A review of the cited and surrounding paragraphs does not reveal any algorithm.  Instead, the paragraphs only indicate results of the comparison without disclosing how those results are obtained or any algorithm that illustrates the process for obtaining those results.  For example, in ¶40, applicant states “Product 1 and Product 2 because they are both related products in that customers may typically purchase rice to create a curry dish and therefore are likely to also purchase curry sauce for use with the rice.”  However, how one determines this result is not disclosed.  Instead, the disclosure merely takes for granted that product 1 and 2 are related because they are related.  This is circular reasoning and does not disclose any algorithm.  
Applicant’s argument that the claims are clear in scope is beside the point.  The corresponding structure is a general purpose computer performing specific computer-implemented functions.  The structure for a computer implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241.  MPEP 2181.  As applicant has failed to sufficiently disclose an algorithm, the claims are indefinite. The 112b rejection is maintained.
	 With regard to the 101, applicant argues that the claims are not directed to a method of organizing human activity.  Applicant then argues that the claims recite significantly more.  The examiner disagrees.  The claims are directed to recommending products to a consumer, which is both an organization of human activity and a fundamental economic concept.  Moreover, reminding a person of a “forgotten” product still falls under the same categories.  With regard to the significantly more, applicant merely claims functional results of the performance of the “units” and do not go into any detail as to how any of those functions are performed or carried out.  This is not practical application.  Therefore, the 101 rejection is maintained.
	With regard to the art rejection, applicant argues that the claims define the input for training the probability model.  However, the same inputs are disclosed by Patel.  Moreover, with machine learning, one would take the same inputs from the “conventional” model and utilize those same inputs to the learning algorithm to obtain an output.  It is noted that applicant’s claims do not disclose what machine learning algorithm is utilized, how the algorithm functions, nor anything beyond indicating that some data relating to the items in the cart and similar products are considered.  Therefore, this is the equivalent of an instruction to apply machine learning to a conventional model, such as that in Patel and it taught by the examiner’s combination.  The 103 rejection is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
Recommendation unit
Determining unit
Training unit
Similarity unit
Calculating unit.
Claim  4, 16, 17:
Selecting unit

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In particular, applicant has failed to enable “calculate … a probability that a customer forgot to add the at least one similar product to the current order….” 
In particular, the following analysis of the Wands factors indicates that such an element is not enabled. 
(A) The breadth of the claims;
The claims merely claim a determination that a probability is calculated without giving any details about how one determines that a customer has “forgotten” versus any other reason for not adding the item to cart.  Moreover, the act of not adding an item to cart is emblematic of many possibilities and could be for many different reasons.  Applicant does not provide any details for differentiating even a “don’t want the item at this time” vs “forgetting.”  Applicant gives no guidance as to how the system determines that an item is “forgotten” versus any other reason or how the system is able to determine the user’s reason for not adding an item. This factor weighs against enablement.
(B) The nature of the invention;
The invention is a computerized invention, but this factor has little bearing on enablement. 
(C) The state of the prior art;
The prior art does not have details on how to ascertain a person’s mindset for not adding an item to cart. This factor also weighs against enablement. 
(D) The level of one of ordinary skill;
Although the level of ordinary skill is high, the lack of ability of one of ordinary skill to ascertain a person’s reasons for doing something based on a single action weighs against enablement. 
(E) The level of predictability in the art;
There does not appear to be any predictability in the art in terms of being able to determine a user’s reasons based on not adding an item to cart.  This factor also weighs against enablement. 
(F) The amount of direction provided by the inventor;
Applicant provides an example regarding an order containing Mexican spice mix and chicken product and then states that the system calculates a probability that a person has forgotten to add tortillas, salsa, and sour cream.  Applicant provides a second example with respect to curry sauce in which, naan bread, rice, and papadums are considered similar products.  However, in both examples, applicant gives no example of how the probability that an item forgotten is calculated, thus the examples do not provide much direction on how that probability is calculated; only that the system does so without any further elaboration.  
Applicant does not provide any direction as to how the system distinguishes between “forgetting” and any other reason that the items were not added to cart.  The only “act” that a user performs is not having an item in the cart.  The act of not adding an item to cart is emblematic of many possibilities and could be for many different reasons.  Applicant does not provide any details for differentiating a “don’t want the item at this time” or any other reason vs “forgetting.”  Applicant gives no guidance as to how the system determines that an item is “forgotten” versus any other reason or how the system is able to determine the user’s reason for not adding an item.  This factor weighs against enablement.  
(G) The existence of working examples; and
This is similar to factor (F).
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The lack of working examples would require a great deal of experimentation in order to make or use the invention for the reasons given with respect to factor (F).   	Based on the analysis above, the claims are not enabled for “calculate … a probability that a customer forgot to add the at least one similar product to the current order….”
	For purposes of examination, the examiner treats a “forgotten” item as an item that was not put in the cart. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations:
Claim 1:
Recommendation unit
Determining unit
Training unit
Similarity unit
Calculating unit.
Claim  4, 16, 17:
Selecting unit
 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
The corresponding structure is a general purpose computer performing specific computer-implemented functions.  The structure for a computer implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241.  MPEP 2181.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a “unit”, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "article of manufacturer." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to recommending additional items to a customer which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
determine at least one similarity between information about a product stored in the product information database and information about at least one other product stored in the product information database and configured to store the at least one determined similarity in the product similarity database; 
train a model based for calculating a probability of a customer having forgotten a product to include in a current order based on information about products previously purchased by at least the customer as stored in the customer purchase history database and information about at least one determined similarity relating to the previously purchased products as stored in the product similarity database; 
generate information regarding at least one product that is similar to at least one product to be purchased by a customer based on information about a current order of a customer stored in the customer order database and information about determined similarities as stored in the product similarity database; and 
calculate using the trained model, for each least one similar product, a probability that a customer forgot to add the at least one similar product to the current order having the at least one product to be purchased by the customer.  

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
Various “units.”

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8, 15-20 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 12-14, 16-20 are rejected under 35 USC 103 as being unpatentable over  US 2014/0074649, Patel et al. (hereafter Patel)
1. A recommendation unit arranged to communicate with a product information database, a product similarity database, a customer purchase history database and a customer order database, the recommendation unit comprising:  (Patel ¶32 databases; ¶36 products; ¶47-48 recommendations; ¶37 purchase history, payment logs, shopping list)
a determining unit configured to determine at least one similarity between information about a product stored in the product information database and information about at least one other product stored in the product information database and if there is a determined similarity, store the at least one determined similarity in the product similarity database; (Patel ¶47-48 recommendation unit for similar items; see also ¶55-67, collecting information about sets of items; ¶72-83, similar/co-occurring items) 
a similarity unit configured to generate information regarding at least one product that is similar to at least one product to be purchased by the customer based on information about the current order of the customer stored in the customer order database and information about determined similarities as stored in the product similarity database; and (Patel ¶47-48 recommendation unit for similar items; see also ¶72-83, similar/co-occurring items)
a calculating unit configured to calculate using the trained model, for each least one similar product, a probability that a customer forgot to add the at least one similar product to the current order having the at least one product to be purchased by the customer; and (Patel ¶48-52 provides a recommendation for items for items to be added to a shopping list/basket) 
a recommending unit arranged to recommend to a computing device of the customer, product or products with the customer may have forgotten to include in the order based on the probability or probabilities output by the trained model. (Patel ¶74-75 recommends items to users; see ¶55-96 for further description regarding calculating probabilities for items to recommend, etc.) 

It is noted that Patel ¶30-31 uses products previously purchased by the customer and ¶4 discusses forgotten items and ¶55-96 generally discusses items to add based on recipes, which are products that may have been forgotten.  Patel does not disclose a training unit to determine similarities.  

However, it would have been obvious to use a machine-learned model for determining products under KSR as it represents both applying a known technique to a known device ready for improvement to yield predictable results and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as evidenced by the following articles:

Google says machine learning is the future. So I tried it myself, Alex Hern June 28, 2016;
Recommended For You: How machine learning helps you choose what to consume next, Jennifer Wei, August 28, 2017;
Machine Learning: What it is and why it matters, SAS, Jan 7, 2014.

In each article, it describes how machine learning is the future of computing and SAS and Harvard in particular indicates that machine learning will transform recommendations.  Thus, these articles indicate that machine learning is a known technique to a known device (Patel’s process) ready for improvement and also known work in another field of endeavor (machine learning) based on design incentives to improve recommendations as taught by the various NPL articles.

Claim 9 is rejected under a similar rationale. 

2.  The recommendation system according to Claim 1, wherein the training unit is configured to train the model based on at least one or more of: 
how many days ago the customer bought a particular product; 
how many orders the customer previously placed containing a particular product; 
what percentage of the customer's past orders contained a particular product; 
for a predetermined number of past orders, whether those past ordered included a particular product; 
if the customer has searched for similar product; 
if the customer has already browsed for a particular/similar product but has not added it to their order; 
if the product to be purchased by the customer stored in the customer order database includes a similar product; 
if a product to be purchased by the customer as stored in the customer order database has been previously purchased together with another product, based on the customer’s past shopping behaviour and patterns based across other customers; 
if the customer marked a particular product as not being a favourite product; 
how many orders the customer has had delivered before; 
an average number of products per customer order; 
number of days since the customer’s first order; 
number of days since the customer’s previous order; Patent 
Attorney Docket No. average number of days between the customer's orders;
median number of days between the customer's orders; 
number of distinct products purchased previously by the customer; 
percentage of all orders in a preceding predetermined number of days contained a particular product; 
product description and images; 
list of substitutes for a particular product; 
list of products to be purchased by a customer; or
date and time of delivery.   (Patel ¶30-31 past purchases)

Claim 10 is rejected under a similar rationale. 




4. The recommendation unit according to claim 1, comprising:
a selecting unit configured to select at least one product from among one or more at least one similar products based on the calculated probability for the at least one similar product.  (Patel ¶55-67, collecting information about sets of items; ¶72-83, similar/co-occurring items)

Claim 12 is rejected under a similar rationale. 

5. The recommendation unit according to Claim 4, wherein the selecting unit is configured to sort the 

Claim 13 is rejected under a similar rationale. 


6. The recommendation unit according to Claim 4, wherein the selecting unit is configured to filter the at least one or more similar products based on at least one or more of: 
products to be purchased by the customer; 
products unavailable for order in a customer's chosen delivery slot; or
products illegal to promote.  (Patel ¶72-83, only co-occurring products are recommended and thus, the products that are already to be purchased are not recommended) 

Claim 14 is rejected under a similar rationale. 

7. A recommendation unit according to Claim 1, in a recommendation system combination comprising: 
the product information database; 
the product similarity database; 
the  customer purchase history database; 
and the customer order database. (Patel ¶32 databases; ¶36 products; ¶47-48 recommendations; ¶37 purchase history, payment logs, shopping list)


16.  The recommendation unit according to claim 15, comprising: a selecting unit configured to select at least one product from among one or more at least one similar products based on the calculated probability for the at least one similar product.  (Patel ¶55-67, collecting information about sets of items; ¶72-83, similar/co-occurring items)

17. The recommendation unit according to Claim 16, wherein the selecting unit is configured to sort the at least one or more similar products by the calculated probability for the at least one or more similar products.  (Patel ¶55-67, collecting information about sets of items; ¶72-83, similar/co-occurring items)

18.  The recommendation unit according to Claim 17, wherein the selecting unit is configured to filter the at least one or more similar products based on at least one or more of: 
products to be purchased by the customer; 
products unavailable for order in a customer's chosen delivery slot; or 
products illegal to promote.  (Patel ¶72-83, only co-occurring products are recommended and thus, the products that are already to be purchased are not recommended)

19.  A recommendation unit according to Claim 18, in a recommendation system combination comprising: 
the product information database; 
the product similarity database; 
the customer purchase history database; and 
the customer order database.  
(Patel ¶32 databases; ¶36 products; ¶47-48 recommendations; ¶37 purchase history, payment logs, shopping list)


Claims 3, 8, 11, 15, 20 are rejected under 35 USC 103 as being unpatentable over Patel in view of US 2003/0212596, DiPaolo et al. (hereafter DiPaolo)

3. The recommendation unit according to claim 1, wherein the recommendation unit is configured to communicate with a customer preferences database, 
wherein the calculating unit is configured to calculate using the trained model, for each least one similar product and for each at least one product favoured by the customer as stored in the customer preferences database, a probability that the customer forgot to add the at least one similar product or the at least one favoured product to the customer order having at least one product to be purchased by the customer.  

Patel does not disclose favorite products. However, DiPaolo ¶42 discloses the use of favorite products as part of a determination of a user’s preferences.  It would have been obvious to modify the system of Patel to include the use of a favorite designation as part of the user’s purchase history for the purposes of determining the loyalty of a user to a products as taught by DiPaolo (¶42). 

Claims, 8, 11, 15, 20 are rejected under a similar rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-81096763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684